BRICKELL, C. J.
The County Court had original jurisdiction of the offense with which the prisoner was charged. The accusation against him, in that court, consisted of the complaint made by the informer, or the prosecutor, which was sufficient, if by name it designated the offense. — Bode of 1876, § 4702. On appeal to the Circuit Court, the cause was triable de novo, and no objection could be made to any inaccuracy or imperfection in the proceedings before the County Court. — Code of 1876, §§ 4722, 4729.
In the Circuit Court, it was the duty of the solicitor to make a brief statement of the cause of complaint, which was in the place of a presentment, or of an indictment. Whether the statement originally filed was demurrable, because it did not precisely conform to the form laid down in the statute, and omitted all allegation of the time of committing the *467offense, may well be doubted. But it was so ruled by the Circuit Court; and whether the defect could be cured by amendment, is the question presented. The statement of the cause of complaint is the act and pleading of the solicitor, the prosecuting officer of the State. It is his suggestion, or information to the court, in the name of the State, and upon his official responsibility. In its nature and characteristics, it bears a close analogy to the information of the common law. While an indictment, the accusation of a grand jury, made upon their oath, was incapable of amendment, an information stood upon different grounds; it was amendable, by leave of the court, before and during the trial, if a new and different case was not introduced. — 1 Bish. Cr. Pr. § 714. We think the Circuit Court had the power to direct an amendment of the complaint, relieving it from the objections taken by the demurrer.
The statute on which the accusation is founded, is not directed against malicious mischief, or malicious injuries to property. The preceding section of the Code is aimed at injuries of that kind; and this section, at wanton or unlawful injuries to certain domestic animals. Of this offense, malice is not an element. If the wrong done was malicious — if it was with the intent to injure the owner of the animal, it would be of the class of injuries enumerated in the preceding section. Under this section, it is enough that the injury is inflicted unlawfully — in violation of, or contrary to law; or wantonly — that is, without regard to the rights of the owner. It is not an accidental, or unintentional injury, proceeding from an act not directed against the animal, the statute denounces. But it is an injury proceeding from an unlaiuful, or wanton act, directed against the animal, though there may not be a specific intent to destroy, disable, disfigure, or injure it. It is against intentional acts, wanton or unlawful, from which injury to the animal results, though the injury may not have been contemplated or intended, the statute is directed. The several charges requested were in conflict with this construction of the statute, and were properly refused.
The judgment is affirmed.